NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     SHAWN WAGNER, a married man,
                          Petitioner/Appellee,

                                         v.

    STATE OF ARIZONA, a body politic and ARIZONA GAME AND
        FISH DEPARTMENT, an agency of the State of Arizona,
                    Respondents/Appellants.

                              No. 1 CA-CV 13-0521
                                FILED 1-22-2015


            Appeal from the Superior Court in Maricopa County
                         No. LC2011-000683-001
                The Honorable Crane McClennen, Judge

                                   AFFIRMED


                                    COUNSEL

Bihn & McDaniel, PLC, Phoenix
By Martin A. Bihn, Donna M. McDaniel
Counsel for Petitioner/Appellee

Arizona Attorney General’s Office, Phoenix
By Dennis D. Carpenter, Jr., Kirstin A. Story
Counsel for Respondents/Appellants
                         WAGNER v. STATE, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1           Appellants the State of Arizona and the Arizona Game and
Fish Department (AzG&F or the Department) (collectively the State) appeal
from the superior court’s ruling that a disciplinary action against Appellee
Shawn Wagner, a wildlife manager and law enforcement officer employed
by the Department, violated Arizona Revised Statutes (A.R.S) section 38-
532.A. (West 2015),1 Arizona’s whistleblower statute. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Shortly before sunset in September 2010, Wagner shot an elk
with an arrow while bow hunting. He and Kenny Clay III, who was also a
wildlife manager with the Department, tracked the elk until darkness
required them to terminate the search. Because Wagner had to leave the
hunt, Clay III and Kenny Clay Jr., a retired wildlife manager, agreed that
they would continue to look for the elk the following day, and that if they
found it, they would put Wagner’s tag on it.2 All present at the hunt
believed that if they found the elk, it would be dead and that Wagner would
have made the fatal shot. The next morning, Clay III, Clay Jr. and James
Weeks found the elk still alive but standing in a pool of blood. Clay III shot
the elk and because they all agreed that Wagner had inflicted the mortal
wound, Clay Jr. attached Wagner’s tag to the elk, Clay III signed the tag,
and Clay Jr. transported the elk for processing.




1      We cite the current versions of the applicable statute because no
revisions material to this decision have since occurred.

2     Regulations preclude an individual from attaching his tag or
allowing his tag to be attached to wildlife killed by someone else. Ariz.
Admin. Code R12-4-302.E.



                                      2
                          WAGNER v. STATE, et al.
                           Decision of the Court

¶3             Stories about the hunt circulated within the Department and
eventually reached Leonard Ordway, the Assistant Director of Field
Operations for the Department, and he raised questions as to whether any
Title 173 violations may have occurred during the hunt. Ordway met with
Department Regional Manager Jon Cooley, who thereafter asked Wagner’s
supervisor, Bob Birkeland, to gather facts about the hunt to determine what
course of action, if any, to pursue. Cooley told Birkeland that the inquiry
was not a C1.10 investigation.4 When Birkeland asked Wagner to give a
written statement about the hunt, Wagner, who had already told Birkeland
about the hunt, asked if it was a formal investigation and was told it was
not. Wagner refused to provide a written statement but said he would
cooperate with a C1.10 investigation.

¶4            On September 29, 2010, Wagner sent a memorandum to Larry
Voyles, Director of the Department. Wagner complained about the
decisions of “Ordway and his chain of command” in conducting an
investigation based on rumors without interviewing anyone who was on
the hunt and discussing the hunt up and down the chain of command,
questioning Wagner’s integrity. Wagner explained that he refused to
provide a written statement regarding the hunt because without a formal
investigation, he would not receive the protections to which he was entitled
during such an investigation.

¶5              Voyles called Wagner and told him that he agreed with the
memorandum in that employees should not have been treated in that
manner. Voyles initiated a formal C1.10 investigation into the conduct of
those on the elk hunt and into the conduct of Ordway and Cooley in
initiating the informal investigation. At Voyles’ request, an outside agency,
the Arizona Department of Juvenile Corrections, conducted the C1.10
investigation. Wagner was not advised of his right to a representative
pursuant to A.R.S. § 38-1004.A.

¶6           Wagner inquired when the investigation would be concluded
and Ordway told him, “it’s your fault this is taking so long, had you not
sent your e-mail [memorandum] to the director we could have been done
with this two months ago.” As a result of the investigation, Wagner was



3      See A.R.S. § 17-101, et seq.

4     A C1.10 investigation refers to that section of the AzG&F Operating
Manual that governs the process for investigations into employee
misconduct.


                                      3
                        WAGNER v. STATE, et al.
                         Decision of the Court

suspended for sixteen hours. The report found compliance by the
Department with internal policies and no wrongdoing by management.

¶7             Wagner initiated the grievance process. Knowing that the
first investigation had complied with neither AzG&F standards nor with
A.R.S. § 38-1101, which provides protections for law enforcement officers
under investigation, Voyles ordered a second investigation be conducted
by another external agency, the Arizona Department of Corrections.

¶8            The second investigation, like the first, was also intended to
examine Ordway and Cooley’s conduct, but for unknown reasons, did not.
The second investigation also resulted in a second letter of discipline sent
to Wagner, dated April 22, 2011, again imposing a sixteen-hour suspension.
The April 22 letter, prepared by Ordway and Cooley, among others, and
signed by Voyles, included a reference to Wagner having sent his
September 29 memorandum criticizing Ordway and his chain of command
and explaining that he would cooperate only with a formal investigation.
The letter found that Wagner had violated Arizona Administrative Code
R12-4-302 by giving his hunt tag to Clay III and allowing him to use it and
A.R.S. § 17-309.A.2. by possessing and transporting an elk he did not kill or
tag.    The letter further found that Wagner’s actions constituted
insubordination and willful disobedience and that he failed to comply with
Department policies and directives.

¶9            Wagner again filed a grievance, alleging that the investigation
violated a number of Department policies, rules and statutes, including
A.R.S. § 38-532, the whistleblower statute. Voyles denied the grievance,
and Wagner appealed to the Department of Administration, which upheld
the suspension. Wagner also filed a “whistleblower” claim pursuant to
A.R.S. § 38-532.A. After an evidentiary hearing on Wagner’s whistleblower
complaint, the hearing officer concluded that Wagner’s September 29
memorandum was a “disclosure of information of a matter of public
concern” as required for A.R.S. § 38-532.A. to apply. However, the evidence
failed to show any connection between that disclosure and Wagner’s
suspension. Wagner’s complaint was dismissed and the disciplinary action
was upheld.

¶10            Wagner then filed a complaint in superior court for a trial de
novo, alleging a violation of the whistleblower statute. After a two-day
bench trial, the trial court found that Wagner was the subject of unlawful
reprisal. The court ordered all references to the discipline be removed from
Wagner’s personnel file and awarded him back pay and performance
incentive pay lost as a result of the suspension, attorney fees, and general


                                     4
                         WAGNER v. STATE, et al.
                          Decision of the Court

damages of $100,000. The State timely appealed. We have jurisdiction
pursuant to Article 6, Section 9 of the Arizona Constitution and A.R.S. §§
12-913, -120.21.A.1., and -2101.A.1. (West 2015).

                               DISCUSSION

¶11            When the superior court considers an administrative action,
this court reviews the superior court’s decision to determine whether the
record contains evidence to support the judgment. Brodsky v. Phoenix Police
Dep’t Ret. Sys. Bd., 183 Ariz. 92, 95, 900 P.2d 1228, 1231 (App. 1995).

I.     Did Wagner’s Memorandum Present a Matter of Public Concern?

¶12           UnderA.R.S. § 38-532.A.:

       It is a prohibited personnel practice for an employee who has
       control over personnel actions to take reprisal against an
       employee for a disclosure of information of a matter of public
       concern by the employee to a public body that the employee
       reasonably believes evidences:

              1.     A violation of any law.

              2.    Mismanagement a gross waste of monies or an
              abuse of authority.

¶13             The State argues that Wagner’s September 29 memorandum
did not constitute a “disclosure of information of a matter of public
concern” under the statute. Unlawful conduct by a government employee,
illegal activity in a government agency, the failure of a government agency
to perform its responsibilities, or conduct that is a breach of the public trust
constitute matters of public concern protected under the statute. See
Connick v. Myers, 461 U.S. 138, 148 (1983); Thomas v. City of Beaverton, 379
F.3d 802, 809 (9th Cir. 2004). Individual personnel disputes irrelevant to the
public’s evaluation of a government agency’s office are generally not of
public concern. Desrochers v. City of San Bernardino, 572 F.3d 703, 710 (9th
Cir. 2009). “Whether an employee’s speech addresses a matter of public
concern must be determined by the content, form, and context of a given
statement, as revealed by the whole record.” Connick, 461 U.S. at 147-48.
We look at the plain language of the statement. Desrochers, 572 F.3d at 711.
Whether a disclosure involves a matter of public concern is a question of
law based on the facts of the individual case. Connick, 461 U.S. at 148 n.7;
Roe v. City & Cnty. of San Francisco, 109 F.3d 578, 584 (9th Cir. 1997).



                                       5
                         WAGNER v. STATE, et al.
                          Decision of the Court

¶14           The State does not dispute that if the memorandum disclosed
violations of the policies and procedures governing the internal
investigation of officers, it would present an issue of public concern. The
State contends, however, that Wagner’s memorandum does not disclose
such violations, but presents only a personal grievance as to how
Wagner was treated, making only a passing reference to policy violations.

¶15            Wagner’s memorandum does not specifically cite any statute,
regulation, or policy violation and it addresses Wagner’s own personal
employment dispute. However, in explaining why he declined to provide
a written statement, Wagner wrote that he had been told there was neither
a criminal investigation nor an investigation into employee misconduct. In
the absence of an investigation, Wagner was “not inclined to do anything,
[because he was] not being provided the protections provided to [him] in
those policies and procedures.” Wagner further asserted that the
investigation being conducted did not pass the “Headline Test.” The
“Headline Test” was described as an internal policy to guide decision
making by having personnel consider whether they would want to see their
conduct on the front page of the newspaper. These statements are the only
direct references to any policy violations. However, the memorandum
viewed in its entirety, though personal in nature, clearly complains that
Ordway and Ordway’s chain of command, all Wagner’s superiors, were
engaged in an improper investigation based on rumor and gossip. This
investigation affected both Wagner and his colleagues and denied him the
protections of a proper investigation. Director Voyles demonstrated his
understanding of this by discontinuing Ordway’s investigation and
initiating a formal C1.10 external investigation of Wagner’s elk hunt as well
as an investigation of Ordway’s conduct.

¶16           The State argues that the fact that the memorandum was
circulated internally militates against a finding that the disclosure was a
matter of public concern. The memorandum was addressed to Voyles, the
Department Director, and was also sent to the Human Resources Branch
Chief and the Deputy Director of the Department. Disclosure to a limited
internal audience is a factor that can weigh against finding a disclosure to
be of public concern, but it is not determinative. Thomas, 79 F.3d at 810; Roe,
109 F.3d at 585. Applying that factor in this case, however, would be
inconsistent with A.R.S. § 38-532.A., which requires disclosure be made to
a “public body.” The definition of “public body” includes “an agency
director.” A.R.S. § 38-531.5. (West 2015). Wagner’s disclosure complied
with the statute.




                                      6
                          WAGNER v. STATE, et al.
                           Decision of the Court

¶17          We find that Wagner’s September 29 memorandum
constituted a disclosure of the failure of government personel to follow
prescribed internal investigative procedures and so disclosed a matter of
public concern.

II.    Did the Superior Court Improperly Consider the Underlying Bases
       of the Disciplinary Action?

¶18           The superior court considered the statute and Department
regulations under which Wagner was disciplined and, based on the
testimony before the court, concluded that Wagner was not guilty of the
violations. The State argues that the superior court exceeded its jurisdiction
by reviewing the substantive basis of Wagner’s suspension.             Wagner
argues that the court could properly consider whether a valid non-
retaliatory basis existed for the discipline and that, in any event, the court’s
ruling on Wagner’s whistleblower claim was not based on the correctness
of the discipline. “We independently review the superior court’s subject
matter jurisdiction as an issue of law. Glover v. Glover, 231 Ariz. 1, 6, ¶ 18,
289 P.3d 12, 17 (App. 2012).

¶19           When Wagner filed his complaint in superior court, a
disciplined employee could appeal a suspension by the personnel board to
superior court only for a suspension that exceeded forty hours. A.R.S. § 41-
785.A. (2011).5 Wagner was suspended for sixteen hours. The court
therefore lacked jurisdiction to consider an appeal of Wagner’s suspension.

¶20             The matter before the trial court, however, was not an appeal
of Wagner’s suspension, but an appeal of the denial of his whistleblower
complaint. When considering whether a disciplinary action is retaliatory,
the court inquires into whether the employer’s proffered reason for the
discipline was a pretext. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,
1062 (9th Cir. 2002). Whether the reason is a pretext is based not on whether
the reason is actually incorrect or false, but whether the employer honestly
believed its reasons and acted on them in good faith at the time the
discipline was imposed, even if those reasons ultimately proved to be
incorrect or baseless. Young v. Dillon Cos., Inc., 468 F.3d 1243, 1250 (10th Cir.
2006); Villiarimo, 281 F.3d at 1063. A plaintiff can show that the belief was




5     The statute was subsequently renumbered and revised to increase
the minimum suspension from which an appeal may be taken to eighty
hours. See A.R.S. § 41-783.A. (West 2015).

                                       7
                        WAGNER v. STATE, et al.
                         Decision of the Court

not honestly held by showing that the employer’s explanation was weak,
implausible, inconsistent, or incoherent. Young, 468 F.3d at 1250.

¶21           The court here went beyond an inquiry of the employer’s
beliefs and affirmatively declared that Wagner had not violated R12-4-302
or A.R.S. § 17-309.A.2., but the court did not base its decision that the
Department had retaliated against Wagner on that finding. The court
rejected the argument that Voyles imposed discipline based on his honest
belief that Wagner had committed violations and instead found:

       Voyles imposed discipline on Wagner based on the letter
       drafted by Cooley and Ordway, the two individuals whose
       conduct originally led Wagner to write the September 29
       memorandum to Voyles . . . it is this Court’s opinion that the
       discipline . . . imposed on Wagner was a result of the conduct
       of Cooley and Ordway in conveying their version of the facts
       to Voyles, and in their drafting of the disciplinary letter to
       Wagner that Voyles ultimately signed.

Even when the court cited Wagner’s non-violations to support its decision
that Wagner was punished for the September 29 memorandum, the court
focused on the letter drafted by Ordway and Cooley:

       Once Voyles realized at the hearing held in this matter
       Wagner did not violate the rules and regulations he was
       accused of violating, he came up with some new reasons that
       were never even mentioned in the letter. Such after-the-fact
       attempt to come up with new reasons does not change the fact
       that Ordway and Cooley drafted the letter in such a way that
       it imposed discipline on Wagner as a result of his September
       29 memorandum.

¶22           The court’s determination that Wagner did not violate R12-4-
302 and A.R.S. § 17-309.A.2. does not constitute a decision on appeal from
administrative discipline, so the court did not exceed its jurisdiction.
Further, the court’s finding was not the basis of the court’s ruling on
Wagner’s whistleblower complaint and does not provide a basis for
reversing the court’s ruling.

III.   Did the Superior Court Properly Find that Wagner’s Discipline Was
       Caused by His Memorandum?

¶23           Causation is generally a fact question for the fact finder.
Barrett v. Harris, 207 Ariz. 374, 378, ¶ 12, 86 P.3d 954, 948 (App. 2004). In


                                     8
                          WAGNER v. STATE, et al.
                           Decision of the Court

reviewing a trial to the court, we view the evidence in the light most
favorable to the prevailing party, and we are required to affirm the trial
court if there is any evidence to support the judgment. Inch v. McPherson,
176 Ariz. 132, 136, 859 P.2d 755, 759 (App. 1993). We defer to the trial court’s
determination of witness credibility. Gutierrez v. Gutierrez, 193 Ariz. 343,
347, ¶ 13, 972 P.2d 676, 680 (App. 1998). We do not reweigh conflicting
evidence, but determine only if the record contains substantial evidence to
support the trial court’s decision. In re Estate of Pouser, 193 Ariz. 574, 579, ¶
13, 975 P.2d 704, 709 (1999). Substantial evidence is evidence from which a
reasonable person could reach the same result as the trial court. Id.

¶24             The superior court stated four reasons why it determined that
Wagner was punished because of his memorandum. First, when Wagner
asked Ordway when the investigation would be concluded, Ordway
responded, “It’s your fault this is taking so long, had you not sent your
[memorandum] to the director we could have been done with this two
months ago.” Additionally, Cooley made a similar comment when
Birkeland inquired why the investigation was taking so long. From these
comments, the court concluded that Ordway and Cooley were “clearly
displeased” that Wagner sent the memorandum. Second, Ordway and
Cooley drafted the disciplinary letter to Wagner and had a motive to draft
the letter in such a way so as to appear blameless in their own conduct while
finding Wagner had committed violations. Third, after Voyles admitted
Wagner had not committed violations, Voyles created new reasons for the
discipline not contained in the disciplinary letter. Fourth, the disciplinary
letter referred to and quoted from a portion of the memorandum as a reason
for the disciplinary action.

¶25          The disciplinary letter itself presents substantial evidence
supporting the court’s causation finding. The disciplinary letter to Wagner
imposing the sixteen-hour suspension expressly refers to Wagner’s
memorandum. The letter states “[t]he specific reasons for your suspension
are” followed by four paragraphs describing the hunt and statements
Wagner made during his interview, followed by:

       Upon learning of the fact finding that your supervisor, Bob
       Birkeland was asked to conduct, you sent a memo dated
       September 29, 2010 to Director Larry Voyles. In that memo
       you admonished Assistant Director Leonard Ordway and the
       chain-of-command for not following the C1.10 process. You
       stated the following in your September 29, 2010 memo:




                                       9
                         WAGNER v. STATE, et al.
                          Decision of the Court

       “After the investigation was initiated, I was asked to provide
       a written account of my hunt. I said no. I did not think that
       was warranted and no other employees I knew had been
       asked to write an account by their supervisor of their hunt
       while off duty. I was later told there was not a criminal
       investigation nor was there an investigation into employee
       misconduct. I was then told there was not an investigation,
       but was asked to provide a verbal statement about what
       happened so my supervisor could provide it to Leonard
       Ordway at his request because he just “wants the truth.” I
       said no. If there is not an investigation, then I am not inclined
       to do anything, since I am not being provided the protections
       provided to me in those policies and procedures.”

       The issue you noted was caused by actions of your immediate
       supervisor not the chain-of-command above him. In your
       memo you went on further to criticize Assistant Director
       Leonard Ordway and his chain-of-command for being
       worried about the “Headline Test” versus finding out what
       occurred during your elk hunt instead of relying on office
       rumor. This is precisely the reason for leadership asking your
       supervisor, Bob Birkeland, to conduct a preliminary fact
       finding inquiry to determine if a formal C1.10 investigation
       was warranted.

The letter continued with a paragraph explaining that the Department
expected officers to conduct themselves in a lawful manner on and off duty
and hold themselves to the same standards as the public, and asserting that
Wagner could not put himself above the law or be “insubordinate to agency
leadership when asked to provide pertinent information.” The letter
concluded by identifying the regulations and statutes Wagner was found
to have violated, and explaining the grievance process.

¶26            The disciplinary letter itself identifies Wagner’s challenge to
the investigative process as a reason for his suspension. Voyles testified
that it was not a reason and that the reference was included under “reasons”
because the letter lacked headings. This explanation seems implausible.
The reference to the memorandum is made as part of a chronological
statement of events with no obvious position or reason for a new heading.
Further, the structure of this section of the letter, beginning with the
“specific reasons” and ending with the identification of the resulting
violations supports that the events described within it are reasons for the
described discipline. Inserting a non-reason between the “reasons”


                                      10
                         WAGNER v. STATE, et al.
                          Decision of the Court

heading and the imposed discipline resulting from those reasons would be
nonsensical.

¶27            The State argues that the reference to the memorandum was
included to address Wagner’s “misimpression” that Ordway rather than
Birkeland had conducted the investigation and to address Wagner’s
“insubordinate refusal to provide information.” The State further argues
that neither of these purposes is of public concern and thus, do not fall
within the whistleblower statute. The State does not explain why the
alleged misimpression needed to be addressed at all in the disciplinary
letter. As for the insubordination, the State appears to argue that the
reference to the memorandum is offered as evidence of Wagner’s failure to
comply with requests for information. But Wagner’s refusal to make a
statement was integral to his disclosure that the Department was
conducting an improper investigation and both Cooley and Ordway
testified that Wagner had a right to not give a statement in the absence of a
formal investigation. Even if Wagner could be properly disciplined for his
failure to cooperate in the investigation he challenged, the quotation from
the memorandum and the surrounding comments go beyond merely
addressing that failure. The comments that Wagner had “admonished”
and “criticized” Ordway and the explanation as to why the preliminary fact
finding was ordered imply a criticism of Wagner for having made the
complaint and a defense of the improper procedures. Its inclusion in the
disciplinary letter suggests a retaliatory motive.

¶28          The superior court’s ruling is supported by substantial
evidence and we therefore affirm the court’s decision finding that Wagner
was disciplined for his September 29 memorandum.

IV.    Did the Superior Court Abuse Its Discretion In Awarding Wagner
       $100,000 in General Damages?

¶29              An employee against whom a prohibited personnel practice
is committed may recover attorney fees, costs, back pay, full reinstatement
and general and special damages “for any reprisal resulting from the
prohibited personnel practice.” A.R.S. § 38-532.D. General damages are
defined as damages that “necessarily and by implication of law result from
the act or default complained of.” Palmer v. Kelly, 54 Ariz. 466, 468, 97 P.2d
209, 209-10 (1939). Such damages may not be determined by a fixed
calculation, but may be left to the reason and discretion of the fact finder.
Id.; Selaster v. Simmons, 39 Ariz. 432, 441, 7 P.2d 258, 261 (1932);. We review
a court’s decision on damages for abuse of discretion. Gonzales v. Ariz. Pub.
Serv. Co., 161 Ariz. 84, 90, 775 P.2d 1148, 1154 (App. 1989). We uphold the


                                      11
                         WAGNER v. STATE, et al.
                          Decision of the Court

decision if reasonable evidence exists to support it. Wolk v. Nichols, 117 Ariz.
352, 353, 572 P.2d 1190, 1191 (1977). To be excessive, damages must be
“beyond all measure, unreasonable, and outrageous[.]” Flieger v. Reeb, 120
Ariz. 31, 35, 583 P.2d 1351, 1535 (App. 1978). We reverse only if the amount
is clearly out of reason and the result of passion and prejudice. Selaster, 39
Ariz. at 441, 7 P.2d at 261.

¶30           Wagner sought $250,000 in general damages, arguing that the
experience had irreparably tarnished his reputation and caused several
years of anguish. He testified that he believed being a game warden was
what he was intended to do, that he prided himself on being very good at
it, and that it was not just a job, but who he was. He described the
accusation that he deliberately and intentionally violated the law he had
committed his life to upholding as “tearing at the fabric that makes [him]
up.” Wagner explained that it took some time before he felt comfortable
wearing the uniform to go do his job, and that for two years the matter had
been all consuming, the subject of discussion by his coworkers throughout
the state, and the topic of daily conversation in his home, causing his wife
to be in tears day after day. Without explanation, the court found the
evidence supported Wagner’s claim for general damages and awarded
$100,000.

¶31            The State argues that Wagner’s claimed injuries are not
directly traceable to the suspension, asserting that they arose immediately
after the hunt and months before the suspension or were related to the
stress of his challenge to the disciplinary action. The State contends that
there is no support for the award of general damages.

¶32          Wagner’s testimony described two years of stress, including
discomfort in performing a job he loved and took great pride in, distress
that he would be charged with violating laws he dedicated himself to
upholding, being the subject of discussion by his co-workers, and turmoil
at home. Although his distress began with the accusations prior to the
suspension, it was not limited to that time. We can find no basis for
concluding that these effects were not directly traceable to the suspension.

¶33            The State further argues that the award is disproportionate to
any injury Wagner suffered. Although $100,000 is a significant award, we
see no evidence that the award is the result of passion or prejudice or that
it is so outrageous as to compel reversal.




                                      12
                       WAGNER v. STATE, et al.
                        Decision of the Court

V.    Attorney Fees on Appeal

¶34           Wagner seeks an award of attorney fees on appeal pursuant
to A.R.S. § 38-532.D. We grant his request for a reasonable amount of
attorney fees upon compliance with Rule 21 of the Arizona Rules of Civil
Appellate Procedure.

                            CONCLUSION

¶35          For the foregoing reasons, the superior court judgment is
affirmed.




                                :ama




                                   13